Citation Nr: 0632904	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-34 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for the residuals of a 
left ankle injury.  

3.  Entitlement to service connection for a chronic headache 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from January 1990 
to October 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.                  

The issue of entitlement to service connection for a chronic 
headache disorder, to include as secondary to a service-
connected disability, will be discussed in the remand portion 
of this decision; the issue is remanded to the RO via the 
Appeals Management Center in Washington D.C. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the appellant currently has bilateral hearing loss for 
VA purposes.

2.  There is no competent medical evidence of record showing 
a current diagnosis of residuals of a left ankle injury.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  Residuals of a left ankle injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims of entitlement to 
service connection for bilateral hearing loss, and 
entitlement to service connection for the residuals of a left 
ankle injury, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to 
initial adjudication of the appellant's service connection 
claims, a letter dated in February 2002 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant's service medical records and VA 
medical treatment records have been obtained.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The appellant was also accorded 
VA examinations in March 2002 and February 2004.  38 C.F.R. 
§ 3.159(c)(4).  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed.Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability 
resulting from personal injury or disease incurred in line of 
duty, or for aggravation of a pre-existing injury or disease 
in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Direct service 


connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).   

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.



Bilateral Hearing Loss

The appellant's DD Form 214, Certificate of Release or 
Discharge from Active Duty, indicates that the appellant 
served in the United States Army from January 1990 to October 
1995.  The type of separation was "release from active 
duty," the character of the appellant's service was 
"honorable," and the reason for his separation was listed 
as being for "hardship reasons."  His Military Occupational 
Specialty (MOS) was listed as "petroleum supply."     

The appellant's service medical records are negative for any 
complaints or findings of bilateral hearing loss.

A VA audiological examination was conducted in March 2002.  
At that time, the appellant stated that he had decreased 
hearing, bilaterally.  The appellant attributed his hearing 
problems to his period of time in the military when he served 
in the Army during the Persian Gulf War and was exposed to 
loud noises.  According to the appellant, he refueled tanks 
and was around the tanks when they were firing.  The 
appellant noted that he also fueled helicopters while they 
were running and had to watch over the generators.  He stated 
that he did not have hearing protection devices while 
performing the aforementioned activities.  The audiological 
examination revealed that the appellant had pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 10, 15, 15, 10, and 
10 decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 10, 10, 15, 15, and 20 decibels.  Speech discrimination 
percentages were 94 percent in his right ear and 94 percent 
in his left ear.  The examiner interpreted the results as 
showing hearing that was within normal limits through all 
frequencies tested for both ears.  

A second VA audiological examination was provided in February 
2004.  At that time, the appellant stated that he had 
bilateral hearing loss.  He attributed his hearing problems 
to his in-service duties, which involved "scouting" and 
refueling tanks and helicopters.  The appellant stated that 
his hearing became poor while being exposed to weaponry on 
the firing range despite being provided with hearing 
protection devices.  According to the appellant, his military 
duties further exposed him to high levels of aviation noise 
while refueling helicopters.  The audiological examination 
revealed that the appellant had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 5, 10, 15, 15, and 5 
decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 5, 10, 15, 15, and 10 decibels.  Speech discrimination 
percentages were 100 percent in his right ear and 100 percent 
in his left ear.  The assessment was that the appellant had 
hearing sensitivity which was within normal limits, 
bilaterally.  

In May 2006, a hearing was conducted at the RO before the 
Board.  At that time, the appellant testified that he had 
developed bilateral hearing loss which was related to his in-
service noise exposure.  The appellant stated that while he 
was in the military, he had to refuel helicopters with no 
hearing protection.     

In the instant case, there is no competent medical evidence 
of record showing that the appellant currently has bilateral 
hearing loss for VA purposes.  The appellant does not have an 
auditory threshold of 40 or greater in any of the frequencies 
500, 1,000, 2,000, 3,000, 4,000 Hertz in either ear; nor are 
his auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz 26 decibels or 
greater in either ear.  In addition, the appellant's speech 
recognition scores using the Maryland CNC Test are not less 
than 94 percent.  38 C.F.R. § 3.385.  As such, the appellant 
does not currently have hearing loss for VA compensation 
purposes.   

The only evidence of record supporting the appellant's claim 
is his own opinion that he currently has bilateral hearing 
loss which is related to his period of active military 
service.  However, the appellant has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, Vet. App. 
195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).   

Based upon a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.  Despite the 
appellant's allegations that he has hearing loss, the medical 
evidence of record demonstrates that he currently does not 
have hearing loss for VA compensation purposes.  Therefore, 
his claim of entitlement to service connection for bilateral 
hearing loss is denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Residuals of a Left Ankle Injury

The appellant's service medical records show that in May 
1994, the appellant received medical treatment after twisting 
his left ankle while "playing ball."  The physical 
examination showed that the appellant had a full range of 
motion and moderate edema of the left ankle.  X-rays of the 
appellant's left ankle were reported to be negative for any 
fracture.  The assessment was of a left ankle sprain.  The 
appellant's left ankle was placed in a temporary cast.  The 
records reflect that in June 1994, the appellant underwent a 
follow-up examination.  At that time, the appellant stated 
that he had pain in his left ankle.  The physical examination 
showed that the appellant had a normal gait and that his pain 
was most severe with dorsiflexion.  He had decreased range of 
motion.  The assessment was of resolving left ankle sprain.  
According to the records, in July 1994, the appellant 
underwent an additional follow-up examination.  At that time, 
he stated that he had pain in his left ankle when he ran up 
hills.  The physical examination of the appellant's left 
ankle showed that there was no edema.  The appellant had a 
normal gait and a normal range of motion.  The assessment was 
of resolving ankle sprain.  The remaining records are 
negative for any complaints or findings of any residuals of a 
left ankle injury.  In October 1995, the appellant was 
granted a hardship discharge.   

VA Medical Center (VAMC) outpatient treatment records, from 
December 2001 to June 2005, are negative for any complaints 
or findings of any residuals of a left ankle injury.  

A VA examination was conducted in March 2002.  At that time, 
it was reported that the appellant had experienced a fracture 
of the left ankle while he was in the military.  It was also 
reported that the appellant did not have any current 
complaints in the left ankle.  The physical examination 
showed that there was no swelling, tenderness, instability, 
or limitation of motion of the left ankle.  No diagnosis was 
provided.  

In May 2006, a hearing was conducted at the RO before the 
Board.  At that time, the appellant testified that while he 
was in the military, he sprained his left ankle while 
performing a parachute landing fall.  The appellant stated 
that he sought medical treatment and was told that he had a 
"hairline fracture."  According to the appellant, his left 
ankle was placed in a "hard half cast" for approximately 
one month.  He stated that at present, he had chronic pain in 
his left ankle, with intermittent swelling.

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 143.  Although the appellant's service medical 
records show that in May 1994, the appellant sprained his 
left ankle, there is  no competent medical evidence of record 
showing that he currently has any residuals of a left ankle 
injury.  While the appellant maintains that he currently has 
left ankle pain, the Board observes that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).    

In this case, the Board notes that the only evidence of 
record supporting the appellant's claim is his own opinion 
that he currently has residuals of a left ankle injury.  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his lay 
opinion thus does not constitute competent medical evidence 
and lacks probative value.  See Routen, 10 Vet. App. at 186; 
YT, 9 Vet. App. at 201; Espiritu, 2 Vet. App. at 494-95.   

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of residuals of a left ankle injury.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
residuals of a left ankle injury.  Accordingly, service 
connection for this disability must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 49.     


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for the residuals of a left ankle injury 
is denied.  


REMAND

In the instant case, the appellant maintains that he 
currently experiences headaches which are related to his 
period of active military service.  Specifically, he contends 
that his headaches are related to an in-service head trauma.  
In this regard, in the May 2006 Travel Board hearing, the 
appellant testified that while he was in the military, he was 
stationed at a base in Saudi Arabia.  The appellant stated 
that on one occasion, he was awakened by a siren and as he 
got up, he slammed his head upon a shelf that was over his 
bed.  He indicated that he was unconscious for approximately 
10 minutes.  According to the appellant, after he woke up, he 
sought medical treatment and was given some pills.  The 
appellant noted that later, he developed chronic headaches.  

The appellant's service medical records show that in June 
1991, the appellant was treated for complaints of dizziness, 
a headache, and an upset stomach of a duration of two days.  
At that time, it was noted that head trauma was negative.  
The physical examination showed that the appellant had boggy 
mucosa, without sinus tenderness.  The assessment was of a 
viral syndrome.  The records further reflect that in July 
1993, the appellant was treated for complaints of a headache 
of one day duration.  The appellant stated that he had hit 
his head while getting out of his car.  He noted that he felt 
slightly dizzy.  The appellant's head, eyes, ears, nose, and 
throat were all within normal limits.  There was no edema or 
discoloration of the superior aspect of the appellant's head.  
The appellant's 12 cranial nerves (CN) were within normal 
limits.  The assessment was of a headache.  According to the 
records, in May 1995, the appellant was treated for 
complaints of stomach cramps, diarrhea, and headaches for a 
duration of three days.  In regard to whether the appellant 
had had a head trauma in the past 72 hours, the examiner 
stated "no."  The appellant was given medication for his 
symptoms.      

In March 2002, the appellant underwent a VA examination.  At 
that time, he stated that he experienced headaches which 
originally started two years after he "came out from the 
Gulf War."  The appellant indicated that he was stationed in 
the Persian Gulf area from December 1990 to April 1991.  He 
described the headaches as non-throbbing, mostly bifrontal 
and bitemporal, and aching.  The headache could last for 
several hours to a day and had been occurring three to four 
times per week on average.  The headache was not associated 
with any nausea or vomiting, but at times, the appellant 
experienced blurred vision and photophobia.  There were no 
other visual symptoms.  The headache was partially relieved 
by Motrin tablets.  Following the physical examination, the 
diagnosis was headache disorder (tension type).  

VAMC outpatient treatment records, from April 2003 to June 
2004, show that in a May 2004 neurology progress note, the 
neurologist stated that the appellant had complaints of 
headaches for many years.  The neurologist indicated that the 
appellant's headaches started in approximately 1991 when the 
appellant was in "Desert Storm military operation" and when 
he struck his head to the wall.  Following the physical 
examination, the diagnosis was of chronic headaches.  The 
neurologist reported that the appellant's headaches were most 
likely vascular in origin.  In an addendum to the May 2004 
neurology progress note, this neurologist stated that he had 
examined the appellant, along with the previous neurologist, 
in consultation for the appellant's headaches.  This 
neurologist indicated that the appellant's headaches started 
in 1991, shortly after he struck his head against an overhead 
shelf (forehead).  It was reported that the headaches would 
start in one temple with throbbing pain that reached maximum 
intensity in about 30 minutes.  Following the physical 
examination, the assessment was of migraine headaches.  This 
neurologist reported that it was not likely that the 
appellant's headaches were related to the frontal blow.          

As stated above, the appellant contends that while he was in 
the military, he hit his head on an overhead shelf and 
received subsequent medical treatment.  In this regard, 
although the appellant's service medical records are negative 
for any evidence showing that the appellant sought medical 
treatment after hitting his head on a shelf, the records do 
reflect that in July 1993, the appellant was treated for 
complaints of a headache which developed after he hit his 
head while getting out of his car.  The assessment was of a 
headache.  Thus, in this case, although the appellant 
underwent a VA examination in March 2002 and was diagnosed 
with a headache disorder, the examiner did not address the 
pertinent question of whether the appellant's headache 
disorder is related to his period of active military service, 
to specifically include any in-service head trauma.  In 
addition, in the May 2004 neurology progress note and 
addendum, although both neurologists note that the 
appellant's headaches started in 1991 while he was in the 
military, and the second neurologist opined that it was not 
likely that the appellant's headaches were related to the 
frontal blow (in reference to the appellant's claimed head 
trauma from hitting his head on an overhead shelf), they did 
not provide any reasons or bases for their opinions.  
Therefore, the Board is of the opinion that a VA examination, 
as specified in greater detail below, should be performed in 
order to determine the nature and etiology of any current 
headache disorder.  

In appellant's May 2006 VA Travel Board hearing, the 
appellant testified that his service-connected post-traumatic 
stress disorder (PTSD) aggravated his headaches.  Thus, the 
Board finds that the appellant's testimony raises the issue 
of entitlement to service connection for a chronic headache 
disorder, as secondary to the appellant's service-connected 
PTSD.  The aforementioned secondary claim is intertwined with 
the claim for direct service connection currently in 
appellate status.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (discussing the concept of "inextricably 
intertwined" claims).  It is pertinent to note that service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or injury 
(38 C.F.R. § 3.310(a)), and secondary service connection may 
be found where a service-connected disability aggravates 
another condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Since the claim for secondary 
service connection has yet to be adjudicated by the RO, it 
must be referred to the RO for appropriate development and 
consideration.         

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO must also review the claims 
folder and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  The 
appellant must be specifically told of the 
information or evidence he needs to submit 
to substantiate his claim of entitlement 
to service connection for a chronic 
headache disorder, as secondary to the 
service-connected PTSD, and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO must specifically 
request that the appellant identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
headache condition at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
must attempt to obtain copies of pertinent 
treatment records identified by the 
appellant in response to this request, 
which have not been previously secured.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant and his representative must then 
be given an opportunity to respond.

3.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA neurological 
examination to ascertain the nature and 
etiology of any headache disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner is specifically 
requested to review the appellant's 
service medical records which show 
complaints of headaches in June 1991 and 
May 1995, and a diagnosis of a headache 
following a head trauma in July 1993.  The 
examiner is also requested to review the 
March 2002 VA examination report, the May 
2004 VAMC neurology progress note and the 
addendum to the May 2004 progress note.   

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  It is requested that the 
examiner obtain a detailed history of in-
service and post-service head injuries.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any currently diagnosed headache 
disorder is related to the appellant's 
period of active military service, to 
include any in-service head trauma.  The 
examiner must also render an opinion as to 
whether the appellant currently has 
headaches which are manifestations of an 
undiagnosed illness as a result of his 
service in the Persian Gulf.  In addition, 
the examiner must further render an 
opinion as to whether any currently 
diagnosed headache disorder was either 
caused or made worse by the appellant's 
service-connected PTSD.  If no disability 
is found, or no link to military service 
or the appellant's PTSD is found, such 
findings and conclusions must be 
affirmatively stated and a complete 
rationale for any opinion expressed must 
be included in the examination report.  If 
the requested opinions cannot be provided 
without resort to speculation, it must be 
so stated in the examination report.  The 
report prepared must be typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO must then review and re-
adjudicate the claim of entitlement to 
service connection for a chronic headache 
disorder on direct and secondary bases.  
If such action does not grant the benefit 
claimed, the RO must provide the appellant 
and his representative a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


